        Case 4:17-cr-00072-BMM Document 53 Filed 08/19/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                    CR-17-72-GF-BMM
                Plaintiff,
      vs.

TYRELL BELGARDE,                                            ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on August 4, 2021. (Doc. 52.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on August 3, 2021. (Doc.

47.) The United States accused Belgarde of violating his conditions of supervised

release 1) by committing crimes on two separate occasions; 2) by failing to follow

the instructions of his probation officer on two separate occasions; 3) by failing to

maintain full time employment; 4) by failing to report for substance abuse
        Case 4:17-cr-00072-BMM Document 53 Filed 08/19/21 Page 2 of 3



treatment; 5) by failing to report for mental health treatment; 6) by failing to report

for substance abuse testing; and 7) by leaving Montana without obtaining the prior

approval of his probation officer. (Doc. 46.)

      At the revocation hearing, Belgarde admitted to violating the conditions of

his supervised release 1) by failing to follow the instructions of his probation

officer on two separate occasions; 2) by failing to maintain full time employment;

3) by failing to report for substance abuse treatment; 4) by failing to report for

mental health treatment; 5) by failing to report for substance abuse testing; and 6)

by leaving Montana without obtaining the prior approval of his probation officer.

(Doc. 47.) Judge Johnston dismissed alleged violations 1 and 3 on the

Government’s motion. Judge Johnston found that the violation Belgarde admitted

proved to be serious and warranted revocation, and recommended that Belgarde

receive a custodial sentence of 7 months with 12 months supervised release to

follow. (Doc. 52.) Belgarde was advised of his right to appeal and his right to

allocute before the undersigned. (Doc.47.) The violations prove serious and

warrant revocation of Belgarde’s supervised release. The Court finds no clear error

in Judge Johnston’s Findings and Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 52) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Tyrell Belgarde be sentenced to the custody of the
        Case 4:17-cr-00072-BMM Document 53 Filed 08/19/21 Page 3 of 3



United States Bureau of Prisons for 7 months, with 12 months supervised release

to follow.

      DATED this 19th day of August, 2021.
